CASANUEVA, Judge.
Ernesto Cruz appeals his convictions and sentences stemming from a prosecution for two counts of forgery, two counts of uttering a forged instrument, petit theft, and grand theft. The charges were based on allegations that he stole two blank checks from his mother and stepfather, *531forged his stepfather’s signature on the cheeks, cashed one, and attempted to cash the other. The jury acquitted him of the forgery counts but found him guilty of the remaining charges. The trial court sentenced him to a split sentence, the length of which is not relevant here.
In this appeal, he raises four issues. We affirm his convictions and sentences. We find no merit in any of the arguments Mr. Cruz raises concerning the first three issues, and the fourth issue, an unpronounced special condition of probation, is controlled by this court’s recent case of Ladson v. State, 955 So.2d 612 (Fla. 2d DCA), rev. denied, 968 So.2d 557 (Fla.2007).
Affirmed.
CANADY and LaROSE, JJ., Concur.